UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-6018


ALPHONSO BELL, SR.,

                    Plaintiff - Appellant,

             v.

MR. SESSION, Deputy Sheriff; SGT. ELIAS, Deputy Sheriff; MRS. PAGGOT,
Nurse, RN; MR. JACKSON, Deputy Sheriff,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-01309-LMB-MSN)


Submitted: February 26, 2019                                      Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alphonso Bell, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alphonso Bell, Sr., seeks to appeal the district court’s orders dismissing without

prejudice his 42 U.S.C. § 1983 (2012) complaint and denying as moot his subsequent

motion to appoint counsel. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). Because the district court dismissed Bell’s complaint without prejudice to

refiling his improperly joined claims in separate complaints, we conclude that the orders

Bell seeks to appeal are neither final orders nor appealable interlocutory or collateral

orders. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir.

2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993). Accordingly, we dismiss the appeal for lack of jurisdiction. *

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  DISMISSED




       *
       Because Bell has since complied with the district court’s direction to file separate
complaints, we need not remand with instructions to allow Bell to amend the instant
complaint. See Goode, 807 F.3d at 630.


                                             2